Citation Nr: 0707569	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  00-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nerve root tumor 
(schwannoma), to include as secondary to service-connected 
shell fragment wound of the lumbar area.

3.  Entitlement to service connection for chronic disability 
manifested by left lower extremity pain.

4.  Entitlement to an increased evaluation for shell fragment 
wound of the back, lumbar area, with history of lumbosacral 
strain and left sciatica, currently rated as 40 percent 
disabling.

5.  Entitlement to and increased evaluation for shell 
fragment wound of the right leg, with metallic foreign body, 
currently rated as 20 percent disabling.

6.  Entitlement to an increased evaluation for shell fragment 
wound of the right thigh, currently rated as 10 percent 
disabling.

7.  Entitlement to a compensable disability evaluation for 
shell fragment wound of the left leg.

8.  Entitlement to a compensable disability evaluation for 
shell fragment wound of the left thigh.

9.  Entitlement to a compensable disability evaluation for 
shell fragment wound to the buttock.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A local RO hearing was held in 
February 2002 with respect to the issue of service connection 
for nerve root tumor (schwannoma).  A Board hearing at the 
local RO was scheduled in November 2004.  However, the 
veteran failed to appear and has not filed a motion to 
reschedule the hearing.  The Board previously remanded this 
case in a February 2005 decision. 

The February 2005 Board decision also remanded the issues of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine and entitlement to a total 
disability evaluation based upon individual unemployability.  
By rating decision in October 2006, the RO granted both of 
these issues.  This decision was a total grant of the 
benefits sought on appeal with respect to these issues.  
Thus, these issues are no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD.

2.  Nerve root tumor (schwannoma) was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is nerve root tumor related to the veteran's 
service-connected shell fragment wound of the back, lumbar 
area. 

3.  The veteran does not currently have a separate chronic 
disability manifested by left lower extremity pain.

4.  The veteran's service-connected shell fragment wound of 
the back, lumbar area, with history of lumbosacral strain and 
left sciatica is manifested by moderately severe disability 
without affecting joint function, and no current finding of 
left sciatica. 

5.  The veteran's service-connected shell fragment wound of 
the right leg, with metallic foreign body, is manifested by 
moderately severe disability. 

6.  The veteran's service-connected shell fragment wound of 
the right thigh is manifested by moderate disability.  

7.  The veteran's service-connected shell fragment wound of 
the left leg is manifested by slight disability.

8.  The veteran's service-connected shell fragment wound of 
the left thigh is manifested by slight disability.

9.  The veteran's service-connected shell fragment wound to 
the buttock is manifested by slight disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  Nerve root tumor (schwannoma) was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is nerve root tumor (schwannoma) proximately due to or 
the result of the veteran's service connected shell fragment 
wounds of the back, lumbar area.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

3.  A chronic disability manifested by left lower extremity 
pain was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006). 

4.  The criteria for entitlement to a rating in excess of 40 
percent for shell fragment wound of the back, lumbar area, 
with history of lumbosacral strain and left sciatica, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic Code 5320 
(2006).

5.  The criteria for entitlement to a rating in excess of 20 
percent for shell fragment wound of the right leg, with 
metallic foreign body, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.73, Diagnostic Code 5311 (2006).

6.  The criteria for entitlement to a rating in excess of 10 
percent for shell fragment wound of the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.73, Diagnostic Code 5313 (2006). 

7.  The criteria for entitlement to a compensable rating for 
shell fragment wound of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.73, Diagnostic Code 5311 (2006).

8.  The criteria for entitlement to a compensable rating for 
shell fragment wound of the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.73, Diagnostic Code 5313 (2006).

9.  The criteria for entitlement to a compensable rating for 
shell fragment wound to the buttock have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.73, Diagnostic Code 5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2003 and January 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The April 2003 letter pertained to the 
issue of entitlement to service connection for PTSD and the 
January 2004 VCAA letter addressed the remaining issues on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

With respect to the issue of PTSD, the Board recognizes that 
the April 2003 letter did not provide any information 
concerning the verification of any inservice stressor(s).  
However, as discussed in more detail below, the veteran 
engaged in combat while serving in Vietnam.  Thus, his 
inservice stressors do not need to be corroborated.  
Therefore, as stressor verification is not an issue in this 
case, the veteran will not be prejudiced by the Board 
proceeding with the issuance of a final decision despite a 
lack of stressor development.  

The Board also notes that the April 2003 VCAA notified the 
appellant, at page 1, to submit any treatment records 
pertinent to his claimed condition.  Further, the January 
2003 VCAA letter implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  Thus, the requirements set forth in 38 C.F.R. § 
3.159(b)(1) have been met with respect to all the issues on 
appeal.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  With respect to the issue of PTSD, 
the RO provided VCAA notice to the veteran in April 2003, 
which was prior to the January 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  However, with respect to the remaining 
issues, a September 1999 rating decision denied these issues 
prior to enactment of the VCAA.  In January 2004, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in November 2004.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, Social 
Security Administration (SSA) records and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in January 1997, 
July 1999, August 1999, August 2003, May 2004, June 2005, 
July 2005 and August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, the Board notes that service connection is warranted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  However, the 
veteran's claim was filed prior to October 10, 2006, and the 
Board thus reviews the appeal under the pre-October 10, 2006, 
version which would appear to be more favorable to the 
veteran.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

The veteran's DD 214 personnel record showed that he received 
two Purple Heart Medals, which is sufficient proof that he 
engaged in combat while stationed in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable in this case.  However, the Board notes that with 
respect to the issues of service connection for nerve root 
tumor and left leg extremity pain, the veteran has not 
asserted that these disabilities were related to any injuries 
suffered during combat. 

Post Traumatic Stress Disorder

The veteran is seeking entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

As previously stated, the veteran's DD 214 showed that he 
served in Vietnam and received two Purple Heart Medals.  
Award of these medals confirm that the veteran was in combat 
while stationed in Vietnam.  Thus, the veteran's claimed 
inservice stressor(s) do not have to be corroborated as the 
Board finds that the veteran's lay statements are sufficient 
to establish the occurrence of the veteran's claims of 
inservice stressor(s).  Therefore, the only issue is whether 
the veteran has a current diagnosis of PTSD. 

The Board now turns to whether there is a medical diagnosis 
of PTSD.  VA treatment records have been reviewed.  
Significantly, a February 1999 VA mental health clinic 
assessment indicated that the veteran did not meet the full 
diagnostic criteria for combat-related PTSD, anxiety or major 
depression.  Further, an April 2001 VA treatment record 
showed that the veteran underwent a multisession evaluation 
for psychological problems.  The results indicated that all 
testing was reviewed and was found to be negative for PTSD.  
VA mental health treatment records primarily showed that the 
veteran was diagnosed with anxiety, not otherwise specified.  
The Board notes that a February 2004 VA treatment record, 
which was for a primary care follow up, indicated an 
assessment of PTSD.  However, this assessment does not appear 
to be based on any tests done or examination of the veteran, 
and a January 2004 VA psychiatric record and follow up 
psychiatric records continued to show a diagnosis of anxiety 
disorder, not otherwise specified.  SSA records do not 
contain any pertinent information concerning this issue. 

The veteran was afforded a VA examination in August 2003 by a 
VA clinical psychologist.  Although not clearly stated, the 
report indicated that the claims file was reviewed.  The 
diagnosis was anxiety disorder, not otherwise specified, by 
history.  The examiner stated that the veteran did not 
currently meet the diagnostic criteria for a diagnosis of 
PTSD.  In addition, a full psychometric evaluation conducted 
in 2001 as well as the psychometric assessment conducted as 
part of this examination were negative for PTSD.  In each 
case, the scales designed to detect PTSD were all negative.  

However, a February 2004 Mental Status assessment done by a 
VA licensed master social worker at the Veteran's Center 
indicated that the veteran's interview, history, reports of 
trauma and stressor events all support a history of chronic 
very serious PTSD, with delayed onset, and depressed affect.  

Thereafter, the veteran was afforded another VA examination 
in May 2004 by a VA clinical psychologist.  The examiner 
found that criteria for PTSD were not fully met.  The 
diagnosis was anxiety disorder, not otherwise specified.  The 
examiner further stated that although the veteran reported 
many symptoms found in PTSD, his clinical presentation is not 
consistent with what is generally seen in combat-related 
PTSD, and the full diagnostic criteria are not met.  The 
examiner also noted that two previous examinations and his 
treating psychiatrist have also failed to give a diagnosis of 
PTSD. 

Nevertheless, given the conflicting medical record, upon 
remand, the veteran was afforded another VA examination in 
July 2005 done by the same clinical psychologist who 
performed the May 2004 VA examination.  The claims file was 
reviewed.  The veteran was administered a battery of 
psychometric tests at the time of the interview to asses 
psychopathology and specific symptoms of PTSD.  The examiner 
determined that the testing data did not support a diagnosis 
of PTSD.  The diagnosis was anxiety disorder, not otherwise 
specified.  The examiner reiterated the previous discussion 
found in the May 2004 VA examination report. 

Therefore, after reviewing the evidence, the Board must 
conclude that the veteran does not suffer from PTSD.  The 
three VA examination reports should be assigned more weight 
than the assessment done by the licensed master social worker 
because the examiners not only reviewed the claims file, but 
also examined the veteran for the express purpose of 
ascertaining whether or not a medical diagnosis of PTSD is 
warranted.  The examiners were aware of the veteran's combat 
injuries that he suffered while on duty in Vietnam.  However, 
after examining the veteran, the examiners were not able to 
render a diagnosis of PTSD.  They did acknowledge that 
certain PTSD traits did appear to be exhibited, but they did 
not list PTSD as a current diagnosis.  Moreover, the 
examiners who conducted the VA examinations are clinical 
psychologists, and thus, have more clinical experience than a 
licensed master social worker.  In sum, the Board finds that 
the preponderance of the competent evidence of record is 
against a finding that there is the required medical 
diagnosis of current PTSD.  Should a medical diagnosis of 
PTSD be rendered in the future, the veteran may always 
request that his claim be reopened. 

Nerve Root Tumor (Schwannoma)

The veteran is also seeking entitlement to service connection 
for nerve root tumor, to include as secondary to his service-
connected shell fragment wound of the lumbar area.  Service 
medical records are silent with respect to any findings of a 
nerve root tumor.  The January 1969 service examination prior 
to discharge was silent with respect to any nerve root tumor 
and the spine was evaluated as clinically normal.  

September 1998 and October 1998 private treatment records 
showed that the veteran failed to respond to an epidural 
steroid injection and was still complaining of L5-S1 nerve 
root irritation.  A lumbar myelogram and post myelogram CT 
was done in October 1998, which showed an intrathecal mass at 
and below the L3-4 level likely representing neoplasm.  A 
December 1998 private operation report showed that the 
veteran underwent a L3 and L4 bilateral laminectomies with 
resection of intradural tumor of cauda equine.  

The veteran was afforded a VA examination in August 1999.  
The diagnosis was status post resection of left L4 nerve-root 
intra-dural spinal tumor (schwannoma), removed by 
neurosurgery in December 1998, along with degenerative disc 
disease and shrapnel injuries.  The examiner opined that the 
veteran's nerve-root tumor (schwannoma) was unrelated to any 
shrapnel injury.  It should be considered from spontaneous 
origin.  

SSA records have been reviewed, which showed that the veteran 
received disability benefits for severe back impairment and 
residuals of surgery to remove tumor, but the medical reports 
do not provided any sort of etiological opinion with respect 
to the veteran's nerve root tumor, to include whether it is 
related to his service-connected shell fragment wound of the 
low back.   

On remand, the veteran was afforded another VA examination in 
June 2005.  The examiner stated that the shrapnel itself and 
the combat related injury are not directly related to the 
veteran's neurological impairment that resulted from the 
schwannoma.  The examiner further stated that it was 
impossible to say with any degree of probability that the 
shrapnel fragments in anyway contributed to his current 
difficulties with his left leg or with ongoing pain in his 
back from removal of the schwannoma and it was also 
impossible to say that any of his pain at this point in time, 
considering the location of the identifiable fragments in the 
area of the sacrum or adjacent to the L-1 vertebral body is 
in any direct and reasonable fashion related to his pain.  A 
prior EMG/nerve conduction study was nonspecific showing 
acute denervation changes and chronic denervation changes in 
the paraspinal muscles of poor localizing value, such 
findings are often of a post operative nature.  Initially, 
the claims file was not available for review; however, an 
addendum indicated that the examiner reviewed the claims 
file, but it did not change his original comments and 
conclusions.  

There is no further pertinent medical evidence of record.  
Even though it appears that the veteran is not seeking 
service connection on a direct basis, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  Based on the medical 
evidence of record, service connection is not warranted on a 
direct theory of entitlement.  There is no evidence of a 
nerve root tumor in service, nor within one year of service 
so the service incurrence of nerve root tumor may not be 
presumed.  The first medical evidence of any nerve root tumor 
is in September 1998, many years after service.  Thus, there 
is no supporting evidence of a continuity of pertinent 
symptomatology since service to suggest a direct link to 
service.  

Moreover, given the VA medical examiners' opinions that the 
veteran's nerve root tumor is not related or aggravated by 
his service-connected shell fragment wound of the lumbar area 
and the fact that no other medical evidence refutes these 
opinions, service connection for nerve root tumor is also not 
warranted on a secondary theory of entitlement.  The August 
1999 VA examination report clearly stated that the nerve root 
tumor was not related to the service-connected shell fragment 
wound of the lumbar area, but was rather of spontaneous 
origin.  Moreover, the June 2005 VA examination report 
indicated that it was impossible to say that the shrapnel 
wounds in the lumbar area in anyway contributed to the 
veteran's current difficulties from removal of the 
Schwannoma. 

Further, the Board notes that the veteran served in Vietnam 
during the applicable time period and is, thus, presumed to 
have been exposed to herbicides.  However, importantly, nerve 
root tumor is not one of the enumerated disabilities presumed 
to be due to exposure to herbicides as outlined in the 
previous section, and there is no competent medical evidence 
relating any nerve root tumor  to exposure to herbicides.  

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's nerve root tumor.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for nerve root tumor.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Chronic Disability Manifested by Left Lower Extremity Pain.

The veteran is also seeking entitlement to service connection 
for chronic disability manifested by left lower extremity 
pain.  Service medical records are silent with respect to any 
findings of a chronic disability manifested by left lower 
extremity pain.  The January 1969 service examination prior 
to discharge showed that lower extremities were evaluated as 
clinically normal.  

A July 1991 VA treatment record showed that the veteran 
complained of worsening of chronic low back pain and left 
sciatica.  A September 1991 VA treatment record showed that 
the veteran was diagnosed with left sciatica of unknown 
etiology.  However, a follow up nerve conduction and EMG 
studies were normal.  Nevertheless, an August 1992 rating 
decision granted service connection for left sciatica as part 
of the veteran's service-connected shell fragment wound of 
the lumbar area, and the veteran's disability rating for his 
service-connected shell fragment wound of the lumbar area was 
increased from 20 percent to 40 percent. 

VA treatment records from 1993 to the present showed 
continuing complaints of left leg pain.  As noted above, in 
December 1998, the veteran had a nerve root tumor removed. A 
follow up December 1998 private letter from the doctor who 
performed the December 1998 surgery, provided that the 
veteran had mild residual neurologic deficits in his left 
leg.  A January 1999 private treatment records from another 
physician showed that the veteran complained of left leg 
pain.  The doctor found no motor or sensory loss and stated 
that the present symptoms were more consistent with an S1 
pattern, which was not explainable by the spondylolisthesis 
or disc protrusion.  The doctor felt that the veteran's 
present residual neurological deficit was secondary to the 
tumor.  

A January 1997 VA examination of the spine showed that the 
veteran complained of pain radiating in the posterior lateral 
left leg to the lateral aspect of the left foot.  The 
diagnosis was history of lumbosacral strain with 
radiculopathy to the left leg. 

A July 1999 VA examination showed a diagnosis of lumbosacral 
strain with sciatica, by history.  The August 1999 VA 
examination stated that the veteran gave a long history of 
pain shooting down his left lower extremity.  The report 
noted that the contemporaneous EMG/nerve conduction study was 
inconclusive.  The examiner opined that the veteran's left 
lower extremity pain was due to both his tumor surgery and 
his degenerative disc disease.  The fact that his pain 
worsened in 1996 suggested that the component of pain would 
be related to the tumor effect.  

As stated above, the June 2005 VA examination report provided 
that the shrapnel itself and the combat related injury were 
not directly related to the veteran neurological impairment 
that resulted from the schwannoma.  The examiner further 
stated that it was impossible to say with any degree of 
probability that the shrapnel fragments in anyway contribute 
to his current difficulties with his left leg or with ongoing 
pain in his back from removal of the schwannoma and it was 
also impossible to say that any of his pain at this point in 
time, considering the location of the identifiable fragments 
in the area of the sacrum or adjacent to the L-1 vertebral 
body, is in any direct and reasonable fashion related to his 
pain.  A prior EMG/nerve conduction study was nonspecific 
showing acute denervation changes and chronic denervation 
changes in the paraspinal muscles of poor localizing value, 
such findings are often of a post operative nature.  Again, 
the examiner noted that he reviewed he claims file in an 
addendum. 

The veteran was also afforded an August 2005 VA orthopedic 
examination for the spine.  The examiner found that left 
sciatica was no longer present and that the pain in the left 
leg referred to L2 radiculopathy.  

Therefore, based on the medical evidence of record, at 
various times over the course of treatment, it appears that 
the veteran' left lower extremity pain has been attributed to 
left sciatica, neurological deficits in the left leg 
following nerve root tumor surgery and L2 radiculopathy.  
Initially, the Board notes that the veteran is already 
service-connected for left sciatica as part of his service-
connected shell fragment wound to the lumbar area.  With 
respect to residuals of neurological deficits following 
surgical removal of the veteran's nerve root tumor, as the 
Board has determined above that service connection is not 
warranted for the veteran's nerve root tumor.  It follows 
that service connection may not be granted for any 
neurological residuals of this disability.  Finally, L2 
radiculopathy is associated with the veteran's low back 
disability.  The Board notes that the veteran is service-
connected for degenerative disc disease of the lumbar spine.  
However, the issue of an increase rating for degenerative 
disc disease of the lumbar spine and any associated 
neurological abnormalities is not before the Board at this 
time. 

As the medical evidence of record does not show that the 
veteran has been diagnosed with any chronic disability of the 
left leg, separate and apart from the veteran's low back 
disabilities, the Board cannot award service connection.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for a chronic 
disability manifested by left lower extremity pain.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



III.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet.App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994); 38 C.F.R. § 4.25.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The current VA regulations relating to muscle injuries state:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b)  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c)  There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1)  In 
the case of an ankylosed knee, if muscle groups XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e)  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f)  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b)  
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d)  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles--(i)  Type of injury.  
Simple wound of muscle without debridement or infection. (ii)  
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.
(3)  Moderately severe disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 
(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive contraction of an opposing 
group of muscles.  (F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

Diagnostic Code 5311, which is under the foot and leg 
anatomical region, provides evaluations for disability of 
muscle group XI.  The function of these muscles are as 
follows: Propulsion, plantar flexion of foot (1); 
stabilization of the arch (2, 3); flexion of toes (4, 5); 
Flexion of knee (6).  The muscles include posterior and 
lateral crural muscles, and muscles of the calf: (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) poplitieus; (8) 
plantaris.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5311.

Diagnostic Code 5313 falls under the pelvic girdle and thigh 
anatomical region.  Diagnostic Code 5313 provides evaluations 
for disability of muscle group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5313.

Diagnostic Code 5317 also falls under the pelvic and thigh 
anatomical region.  Diagnostic Code 5317 provides evaluations 
for disability of muscle group XVII.  The function of these 
muscles are as follows: Extension of the hip (1); abduction 
of the thigh; elevation of the opposite side of the pelvis 
(2, 3); tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV (6) in postural support of 
the body steadying the pelvis upon the head of femur and 
condyles of femur on tibia (1).  The muscles include pelvic 
girdle group 2: (1) gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (50 
percent).  Under severe, if bilateral, it should be 
determined whether the veteran is entitled to special monthly 
compensation.  38 C.F.R. § 4.73, Diagnostic Code 5317.

Diagnostic Code 5320 comes under the torso and neck 
anatomical region.  Diagnostic Code 5320 provides evaluations 
for disability of muscle group XX.  The function of these 
muscles are as follows: Postural support of the body; 
extension and lateral movements of the spine.  The muscles 
include spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  There are 
two sets of rating criteria within Diagnostic Code 5320, 
applicable to: 1) the cervical and thoracic region and 2) the 
lumbar region.  Muscle disability under this provision for 
the lumbar region is evaluated as follows: slight (0 
percent); moderate (20 percent); moderately severe (40 
percent); and severe (60 percent).  38 C.F.R. § 4.73, 
Diagnostic Code 5320.  

When evaluating muscle group injuries, the Board must also 
determine whether there are any residuals that require 
separate ratings.  In the instant case, the criteria for 
rating scars must be considered.  Under the criteria in 
effect at the time the veteran filed his initial claim (that 
is, prior to August 30, 2002), Diagnostic Code 7803 provided 
for a 10 percent rating for superficial scars that are poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provided for a 10 percent rating for superficial scars that 
were tender and painful on objective demonstration.  
Diagnostic Code 7805 called for rating scars based on 
limitation of motion of the part affected.  VA promulgated 
new regulations for rating scars and skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Under the new criteria for Diagnostic Code 
7801, a 10 percent rating is assigned for a scar on other 
than the head, face or neck, that is deep (associated with 
underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  
Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part. 

As discussed in more detail below, the medical evidence of 
record does not show that any of the veteran's service-
connected shell fragment wounds have affected limitation of a 
joint.  Thus, in the instant case, higher ratings under the 
limitation of motion codes would not be appropriate. 

Shell Fragment Wound of the Back, Lumbar Area, with History 
of Lumbosacral Strain and Left Sciatica

The present appeal involves the veteran's claim that the 
severity of his service-connected shell fragment wound of the 
back, lumbar area with history of lumbosacral strain and left 
sciatica warrants a higher disability rating.  An April 1968 
service clinical record showed that the veteran sustained 
multiple shrapnel wounds.  On physical examination, it was 
noted that the veteran's back had a 1/2 inch in diameter wound 
at level of L1-2 vertebrae and scattered punctuate wounds to 
the right of midline at L5 to S1 area.  The veteran was 
admitted to the hospital on April 5, 1968 and discharged on 
April 24, 1968.  He was assigned light duty for two weeks.  

The veteran was afforded a VA examination in July 1999.  The 
veteran complained of back pain on a daily basis.  The 
examination stated that for evaluation of the veteran's shell 
fragment wounds, see previous January 1997 VA examination.  
At the January 1997 VA examination, the examiner found none 
of the following: significant tissue loss, muscles of the 
back penetrated, adhesions, damage to tendons, damage to 
bones, joints or nerves, muscle hernia.  Strength was normal. 
There was tenderness over the scars at L5-S1 level and pain 
was seen with movement of his back.  

VA treatment records are mainly silent with respect to any 
problems concerning the shell fragment wound to the lumbar 
area, except to show continuing complaints of low back pain.  
The Board does note that a July 2000 VA treatment record 
indicated that the veteran had two or three surgeries on the 
left side to remove scar tissue, which seemed to have 
reformed. 

The veteran's SSA records have also been reviewed.  The 
records primarily pertain to the veteran's other disabilities 
of the lumbar spine.  However, significantly, a private 
September 1998 CT scan of the lumbar spine and an October 
1998 myelogram CT showed multiple metallic shrapnel fragments 
in the paraspinal region.  However, the September 1998 CT 
scan noted that none of the residual shrapnel were felt to be 
clinically significant.  

Given the length of time since the last VA examination, on 
remand, the veteran was afforded another VA examination in 
August 2005.  The examiner noted shrapnel at the L1-2 level, 
not touching the bones, foramina or nerves, and other tiny 
shrapnel wounds away from the spine.  The examiner stated 
that all shrapnel sites were asymptomatic.  There was no 
muscle pain, weakness, functional impairment or joint 
involvement.  The spine was not involved either.  The scars 
were blended with the skin, well healed and asymptomatic.  
There was no tissue loss; adhesions; tendon damage; bone, 
joint or nerve damage; muscle herniation; or loss of muscle 
or joint function.  Muscle strength was normal.  The 
diagnosis was multiple shrapnel wounds, most of the shrapnel 
surgically removed, except for the ones of the lumbar spine 
and the one above to the left malleolus.  The examiner 
indicated that all shrapnel wounds were asymptomatic, non-
dysfunctional and non-disfiguring.  

An August 2005 VA orthopedic and neurological examination 
indicated the veteran had the following diagnoses: 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, with grade one listhesis of L4 on L5 
status post resection of schwannoma of the lumbosacral spine 
leaving post surgical numbness over the left thigh 
anterlaterally.  Left sciatica was found to be no longer 
present.  The pain on the left leg referred to L2 
radiculopathy.  A contemporaneous x-ray showed that metallic 
foreign bodies were present.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XX is 
moderately severe, which is evaluated as 40 percent disabling 
under Diagnostic Code 5320 for the lumbar region.  The Board 
finds that based on the medical evidence of record, this 
rating is appropriate.  A severe rating requires wide damage 
to muscle groups in the missile track, or loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
In the veteran's case, the medical evidence does not show 
these symptoms.  Also, there has been no evidence indicating 
that the muscles swell and harden abnormally in contraction.  
Further, strength, endurance, and coordinated movement tests 
do no indicate severe impairment of function when compared 
with the corresponding muscles of the right side.  Lastly, 
there is no evidence of any of the following signs of severe 
muscle disability: minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; or, 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Further, the April 1968 service 
medical record did not show that the veteran's bone shattered 
or that he had and open comminuted fracture.  There was no 
evidence of hospitalization for a prolonged period for 
treatment.  The service medical record showed that the 
veteran was hospitalized for 18 days and then returned to 
light duty.  Significantly, the most recent VA examination 
found the veteran's shell fragment wound to the lumbar area 
to be asymptomatic, non-dysfunctional and non-disfiguring.  
The Board recognizes that the veteran still has shrapnel in 
the lumbar area.  However, this symptom is already adequately 
contemplated in the current 40 percent rating. 

Both VA examiners found that the veteran's shrapnel injuries 
did not affect his joints.  Thus, a higher rating based on 
limitation of range of motion would not be appropriate.  
Moreover, the range of motion of the spine has already been 
considered under the veteran's service-connected degenerative 
disc disease of the lumbar spine.  A separate rating would 
constitute pyramiding, which is not allowed under 38 C.F.R. 
§ 4.14.  Further, the evaluation of the same impairment of 
function under various diagnoses is to be avoided.  Esteban 
v. Brown, 6 Vet.App. 259, 262 (1994).

The Board recognizes that the January 1997 VA examination 
noted tenderness over the scar at L5-S1 level.  However, the 
most recent VA examination found the scars to be all healed 
and asymptomatic.  Moreover, there is no other medical 
evidence of record to support that the veteran has any 
residual scar disability over the lumbar area.  Thus, the 
Board finds that a separate evaluation for any scar over the 
lumbar area would not be appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a rating in excess 
of 40 percent for shell fragment wound to the lumbar area at 
this time.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Shell Fragment Wounds of the Right Leg, with Metallic Foreign 
Body

The present appeal also involves the veteran's claim that the 
severity of his service-connected shell fragment wound of the 
right leg, with metallic foreign body, warrants a higher 
disability rating.  The April 1968 service clinical record 
showed that the veteran's right calf had two inches by 1/2 inch 
and two and 1/2 inches by 1/4 inch wounds on the posterior mid 
upper aspect and three inches by 1/2 inch wound located three 
inches above the ankle, mid posterior aspect.  Wounds on the 
right leg were closed on April 11, 1968.  

Again the July 1999 VA examination referred back to the 
January 1997 VA examination, in which the examiner found none 
of the following: significant tissue loss, adhesions, damage 
to tendons, damage to bones, joints or nerves, muscle hernia.  
Strength was normal.  Scars showed no signs of acute 
tenderness in the lower legs.  Superficial penetration of the 
gastrocnemius was noted.  A contemporaneous orthopedic 
evaluation showed normal range of motion of the ankles and 
knees. 

VA treatment records and SSA records are silent with respect 
to any information concerning the shell fragment wound to the 
right leg. 

The August 2005 examination showed shrapnel above the lateral 
malleolus, which was subcutaneous, visible and palpable, size 
of a BB, non-tender and not swollen.  The veteran indicated 
that it hurt if he accidentally bumped it or rubbed it 
against something.  Again, the examiner stated that all 
shrapnel sites were asymptomatic.  There was no functional 
impairment or joint involvement.  The scars were blended with 
the skin, healed and asymptomatic.  The examiner noted a 
linear scar barely noticeable on the right calf area 
laterally.  There was no tissue loss; adhesions; tendon 
damage; bone, joint or nerve damage; muscle herniation; or 
loss of muscle or joint function.  Muscle strength was 
normal.  The diagnosis was multiple shrapnel wounds, most of 
the shrapnel surgically removed, except for the ones of the 
lumbar spine and the one above the left malleolus.  (As the 
examiner previously referred to shrapnel in the right 
malleolus, not the left, it appears that he mistakenly 
referred to the left right malleolus instead of the right 
under his diagnosis.).  The examiner indicated that all 
shrapnel wounds were asymptomatic, non-dysfunctional and non-
disfiguring.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XI of the 
right leg is moderately severe, which is evaluated as 20 
percent disabling under Diagnostic Code 5311.  The Board 
finds that based on the medical evidence of record, this 
rating is appropriate.  The same analysis discussed above is 
also applicable to this issue.  A severe rating requires wide 
damage to muscle groups in the missile track, or loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  With respect to this issue, the medical evidence does 
not show these symptoms.  Also, there has been no evidence 
indicating that the muscles swell and harden abnormally in 
contraction.  Further, strength, endurance, and coordinated 
movement tests do no indicate severe impairment of function 
when compared with the corresponding muscles of the right 
side.  Lastly, there is no evidence of any of the following 
signs of severe muscle disability: minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Significantly, 
the most recent VA examination found the veteran's shell 
fragment wound to the right leg to be asymptomatic, non 
dysfunctional and non disfiguring.  The Board recognizes that 
the VA examination noted that shrapnel in the lateral 
malleolus would hurt if bumped or rubbed against something.  
However, the Board finds that as this appears to be the only 
symptom concerning the shell fragment wound of the right leg, 
it is adequately contemplated in the current 20 percent 
rating.  

Both VA examiners found that the veteran's shrapnel injuries 
did not affect his joints.  Moreover, the January 1997 VA 
examination found normal range of motion of the ankles and 
knees.  Thus, a higher rating based on limitation of range of 
motion would not be appropriate.  Further, as any scars on 
the right leg are asymptomatic according to the most recent 
VA examination, a separate evaluation for any scar over the 
right leg area would not be appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a rating in excess 
of 20 percent for shell fragment wound to the right leg at 
this time.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Shell Fragment Wounds of the Right Thigh

The present appeal also involves the veteran's claim that the 
severity of his service-connected shell fragment wound of the 
right thigh warrants a higher disability rating.  The April 
1968 service clinical record showed that the veteran's right 
thigh on the posterior upper aspect had two inches by 1/2 inch 
and 1 inch by 1/2 inch wounds, as well as punctate wounds at 
the lower 1/3 posteriorly.  As previously stated, wounds on 
the right leg were closed on April 11, 1968.  

The January 1997 VA examination report found none of the 
following: significant tissue loss, adhesions, damage to 
tendons, damage to bones, joints or nerves, muscle hernia.  
Strength was normal.  Scars showed no signs of acute 
tenderness in the lower legs.  Superficial penetration of the 
hamstrings was noted.  A contemporaneous orthopedic 
evaluation showed normal range of motion of the knees and 
hips. 

VA treatment records and SSA records are silent with respect 
to any information concerning the shell fragment wound to the 
right thigh. 

The August 2005 examination showed a tiny 3mm palpable non 
tender shrapnel on the thigh laterally four inches above the 
knee joint level, asymptomatic.  Other superficial shrapnel 
were removed, surgical sites were well healed and 
asymptomatic.  The examiner stated that all shrapnel sites 
were asymptomatic.  There was no muscle pain, weakness, 
functional impairment or joint involvement.  The scars were 
blended with the skin, healed and asymptomatic.  There was no 
tissue loss; adhesions; tendon damage; bone, joint or nerve 
damage; muscle herniation; or loss of muscle or joint 
function.  Muscle strength was normal.  Again, the diagnosis 
was multiple shrapnel wounds, most of the shrapnel surgically 
removed, except for the ones of the lumbar spine and the one 
above to the left malleolus. The examiner indicated that all 
shrapnel wounds were asymptomatic, non-dysfunctional and non-
disfiguring.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XIII of 
the right thigh is moderate, which is evaluated as 10 percent 
disabling under Diagnostic Code 5313.  The Board concludes 
that this rating is appropriate.  A moderately severe rating 
requires palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  In the veteran's case, the medical evidence does not 
show these symptoms.  Further, strength and endurance tests 
do no indicate moderately severe impairment of function when 
compared with the corresponding muscles of the left side.  
Significantly, the most recent VA examination found the 
veteran's shell fragment wound to the right thigh to be 
asymptomatic, non-dysfunctional and non-disfiguring.  The 
Board recognizes that the August 2005 VA examination noted 
that a tiny shrapnel was still present in the right thigh.  
However, it was noted to be non-tender and asymptomatic.  
Thus, the Board finds this symptom is adequately contemplated 
in the current 10 percent rating.  

Again, both VA examiners found that the veteran's shrapnel 
injuries did not affect his joints and the January 1997 VA 
examination found normal range of motion.  Thus, a higher 
rating based on limitation of range of motion would not be 
appropriate.  Moreover, as any scars on the right thigh are 
asymptomatic according to the most recent VA examination, a 
separate evaluation for any scar over the right thigh area 
would not be appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a rating in excess 
of 10 percent for shell fragment wound of the right thigh at 
this time.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Shell Fragment Wounds of the Left Leg

The veteran is also seeking a compensable rating for his 
service-connected shell fragment wound of the left leg.  The 
April 1968 service clinical record showed that the veteran's 
left calf had a 1/2 inch by 1/8 inch would at the medial upper 
1/3 and a 3/4 inch by 1/2 inch wound three inches above the 
ankle.  

Again, the January 1997 VA examination report found none of 
the following: significant tissue loss, adhesions, damage to 
tendons, damage to bones, joints or nerves, muscle hernia.  
Strength was normal.  Scars showed no signs of acute 
tenderness in the lower legs.  Superficial penetration of the 
gastrocnemius was noted.  A contemporaneous orthopedic 
evaluation showed normal range of motion of the ankles and 
knees. 

VA treatment records and SSA records are silent with respect 
to any information concerning the shell fragment wound to the 
left leg. 

The August 2005 examination showed that all shrapnel was 
removed above the ankle and lateral to the calf.  There were 
well healed and asymptomatic tiny rounded wounds with no 
residuals.  The examiner stated that all shrapnel sites were 
asymptomatic.  There was no muscle pain, weakness, functional 
impairment or joint involvement.  The scars were blended with 
the skin, healed and asymptomatic.  There was no tissue loss; 
adhesions; tendon damage; bone, joint or nerve damage; muscle 
herniation; or loss of muscle or joint function.  Muscle 
strength was normal.  The diagnosis was multiple shrapnel 
wounds, most of the shrapnel surgically removed, except for 
the ones of the lumbar spine and the one above the left 
malleolus, which appeared to actually be the right.  The 
examiner indicated that all shrapnel wounds were 
asymptomatic, non-dysfunctional and non-disfiguring.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XI of the 
left leg is slight, which is assigned a noncompensable 
evaluation under Diagnostic Code 5311.  The Board finds that 
based on the medical evidence of record, this rating is 
appropriate.  A moderate rating requires some loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
with sound side.  In the veteran's case, the medical evidence 
does not show these symptoms.  Significantly, the most recent 
VA examination found the veteran's shell fragment wound to 
the left leg to be asymptomatic, non-dysfunctional and non-
disfiguring.  All shrapnel has been removed from the left leg 
with no residuals. Thus, the Board finds that a compensable 
rating is not warranted.  

Again, both VA examiners found that the veteran's shrapnel 
injuries did not affect his joints and normal range of motion 
was found at the January 1997 examination.  Thus, a higher 
rating based on limitation of range of motion would not be 
appropriate.  Moreover, as any scars on the left leg are 
asymptomatic according to the most recent VA examination, a 
separate evaluation for any scar over the left leg area would 
not be appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a compensable rating 
for shell fragment wound of the left leg at this time.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Shell Fragment Wounds of the Left Thigh

The present appeal also involves the veteran's claim that the 
severity of his service-connected shell fragment wound of the 
left thigh warrants a compensable disability rating.  The 
April 1968 service clinical record showed that the veteran's 
left thigh had a two inches by one inch wound posterior lower 
1/3 and 1/2 inch by 1/4 superficial wounds of the lateral 
popliteal area.  

The January 1997 VA examination report found none of the 
following: significant tissue loss, adhesions, damage to 
tendons, damage to bones, joints or nerves, muscle hernia.  
Strength was normal.  Scars showed no signs of acute 
tenderness in the lower legs.  Superficial penetration of the 
hamstrings was noted.  A contemporaneous orthopedic 
evaluation showed normal range of motion of the knees and 
hips. 

VA treatment records and SSA records are silent with respect 
to any information concerning the shell fragment wound to the 
left thigh. 

The August 2005 examination showed that all shrapnel was 
removed on the left thigh.  The wound was well healed with 
asymptomatic tiny round wounds, no residuals.  The examiner 
stated that all shrapnel sites were asymptomatic.  There was 
no muscle pain, weakness, functional impairment or joint 
involvement.  The scars were blended with the skin, healed 
and asymptomatic.  There was no tissue loss; adhesions; 
tendon damage; bone, joint or nerve damage; muscle 
herniation; or loss of muscle or joint function.  Muscle 
strength was normal.  The diagnosis was multiple shrapnel 
wounds, most of the shrapnel surgically removed, except for 
the ones of the lumbar spine and the one above to the left 
malleolus. The examiner indicated that all shrapnel wounds 
were asymptomatic, non-dysfunctional and non-disfiguring.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XIII of 
the left thigh is slight, which is evaluated as 
noncompensable under Diagnostic Code 5313.  The Board finds 
that based on the medical evidence of record, this rating is 
appropriate.  A moderate rating requires some loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
with sound side.  In the veteran's case, the medical evidence 
does not show these symptoms.  Significantly, the most recent 
VA examination found the veteran's shell fragment wound to 
the left leg to be asymptomatic, non-dysfunctional and non-
disfiguring.  All shrapnel has been removed from the left leg 
with no residuals.  Thus, the Board finds that a compensable 
rating is not warranted.  

Again, both VA examiners found that the veteran's shrapnel 
injuries did not affect his joints and there has been no 
evidence of limitation of motion.  Thus, a higher rating 
based on limitation of range of motion would not be 
appropriate.  Moreover, as any scars on the left thigh are 
asymptomatic according to the most recent VA examination, a 
separate evaluation for any scar over the left thigh area 
would not be appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a compensable rating 
for shell fragment wound of the left thigh at this time.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Shell Fragment Wounds to the Buttock

Lastly, the veteran is seeking a compensable disability 
rating for his service-connected shell fragment wound to the 
buttock.  The April 1968 service clinical record showed that 
the veteran's left buttock had a 1/2 inch diameter wound left 
medial aspect and 3/4 by 1/8 wound at inferior aspect.  The 
right buttock was not mentioned.  

It appears that the veteran was initially service connected 
for only the left buttock; however, subsequent rating 
decisions do not clarify left or right.  Nevertheless, given 
the Board's finding below that a compensable rating is not 
warranted for the buttock, the Board finds that further 
clarification concerning whether the veteran is service-
connected only for the left or for both buttocks is not 
necessary. 

The January 1997 VA examination report found none of the 
following: significant tissue loss, adhesions, damage to 
tendons, damage to bones, joints or nerves, muscle hernia.  
Strength was normal.  Superficial penetration of the gluteus 
maximus was noted.  Again, the veteran had normal range of 
motion of the hips. 

VA treatment records and SSA records are silent with respect 
to any information concerning the shell fragment wound to the 
buttock. 

The August 2005 examination showed that all shrapnel was 
removed from the left and right buttock with no residuals, 
except for a linear well healed asymptomatic scar along the 
lower border of the gluteus.  The examiner stated that all 
shrapnel sites were asymptomatic.  The examiner later noted 
again that there was a linear scar that blended with wrinkles 
running along the lower border of the right buttock, which 
was asymptomatic.  There was no muscle pain, weakness, 
functional impairment or joint involvement.  The scars were 
blended with the skin, healed and asymptomatic.  There was no 
tissue loss; adhesions; tendon damage; bone, joint or nerve 
damage; muscle herniation; or loss of muscle or joint 
function.  Muscle strength was normal.  The diagnosis was 
multiple shrapnel wounds, most of the shrapnel surgically 
removed, except for the ones of the lumbar spine and the one 
above to the left malleolus.  The examiner indicated that all 
shrapnel wounds were asymptomatic, non-dysfunctional and non-
disfiguring.  

Based on the medical evidence, the RO found that the 
veteran's current disability level of muscle group XVII of 
the buttock is slight, which is evaluated as noncompensable 
under Diagnostic Code 5317.  The Board finds that based on 
the medical evidence of record, this rating is appropriate.  
Again, the same analyses that were done with respect to the 
left leg and thigh are applicable to this issue.  A moderate 
rating requires some loss of deep fascia or muscle substance, 
or impairment of muscle tonus.  In the veteran's case, the 
medical evidence does not show these symptoms.  
Significantly, the most recent VA examination found the 
veteran's shell fragment wound to the buttock to be 
asymptomatic, non-dysfunctional and non-disfiguring.  All 
shrapnel has been removed from the buttock with no residuals, 
except an asymptomatic scar.  Thus, the Board finds that a 
compensable rating is not warranted.  

A higher rating based on limitation of motion of the hips 
would not be appropriate because both VA examiners found that 
the veteran's shrapnel injuries did not affect his joints and 
there has been no evidence of limitation of motion.  
Moreover, as any scars on the buttock are asymptomatic 
according to the most recent VA examination, a separate 
evaluation for any scar over the buttock area would not be 
appropriate.  

Therefore, based on the medical evidence, the preponderance 
of the evidence is against assignment of a compensable rating 
for shell fragment wound to the buttock at this time.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Extrashedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

The appeal is denied as to all issues.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


